DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application 63/060,784 filed 08/04/2020.

Response to Arguments
The cancellation of claims 2 and 12 is noted.
Applicant’s arguments, see page 1 of Applicant’s Remarks, filed 05/06/22, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 12 of Applicant’s Remarks, filed 05/06/22, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since amendments now account for all of the reference numbers within the drawings.
Applicant’s arguments, see pages 13 of Applicant’s Remarks, filed 05/06/22, with respect to the 35 USC 103 rejection of claims 1, 5-11 and 14-20 have been fully considered and are persuasive.  The 35 USC 103 rejection of the claims has been withdrawn since amendments incorporate allowable subject matter of claims 2 and 12 into the independent claims respectively.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 11 and 20, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of a drawing board interface, obtaining semantic labels of content of a region in user input generated by a user on the drawing board interface, obtaining a color feature of the image by obtaining a stroke image having a same size as the image to be generated, the stroke image including one or more colored strokes input by the user and extracting the color feature based on the stroke image and automatically generating the image using a generative adversarial network 
In reference to claims 3-10 and 13-19, these claims depend upon allowable claims 1 and 11 respectively and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
5/24/22